Case 19-00178-jkf      Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12          Desc Main
                                 Document     Page 1 of 12



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re                                          :   Chapter 7

Bruno Marco Carbone                            :

               Debtor            :                 Case No. 18-13852 (JKF)
________________________________

John Antonucci                                 :

                     Plaintiff                 :

               v.                              :

Bruno Marco Carbone                            :

               Defendant         :                 Adv. No. 19-0178 (JKF)
________________________________


                           MEMORANDUM OPINION
Introduction

        The Plaintiff has sued the Debtor to revoke the discharge granted him. The

Debtor now moves for dismissal of the complaint under F.R.C.P. 12(b)(6). 1 For the

reasons which follow, the Motion will be granted. 2




1
 Made applicable to adversary proceedings by B.R. 7012(b).
2
 As this proceeding seeks revocation of a discharge, it is a core proceeding. See 28 U.S.C. §
157(b)(2)(J) (listing objections to discharge among core proceedings); In re Graham, 2007 WL
1080430, at *3 (Bankr. D. Mont. Apr. 5, 2007) (holding that a proceeding for revocation of a
discharge obtained by fraud is a core proceeding)


                                              1
Case 19-00178-jkf      Doc 10     Filed 12/11/19 Entered 12/11/19 11:23:12         Desc Main
                                  Document     Page 2 of 12



Ground for Dismissal

       The Defendant’s motion offers two reasons why the Complaint should be

dismissed. First, the request is precluded by this Court’s denial of an earlier motion to

revoke filed in the main case. Second, even if these claims are not precluded, neither

count states a cause of action.

Preclusion and
Motions to Dismiss

       The Defendant maintains that the motion must be dismissed under applicable

doctrines of preclusion. They rely here on res judicata which, although an affirmative

defense, may be raised on a motion to dismiss for failure to state a claim if the defect

appears on the face of the pleading. See Brody v. Hankin, 299 F.Supp.2d 454, 458

(E.D.Pa.2004) rev'd on other grounds 145 Fed.Appx. 768 (3d Cir.2005) (“Although it is

an affirmative defense, res judicata may be raised in a Rule 12(b)(6) motion and such a

motion is particularly appropriate if the defense is apparent on the face of the

complaint.” citing Rycoline Prod's. v. C & W Unlimited, 109 F.3d 883, 886 (3d Cir.1997);

In re Faust, 353 B.R. 94, 101 (Bankr. E.D. Pa. 2006). Res judicata, also known as claim

preclusion, bars a party from initiating a second suit against the same adversary based

on the same “cause of action” as the first suit. See In re Mullarkey, 536 F.3d 215, 225

(3d Cir.2008). A party seeking to invoke res judicata must establish three elements: “(1)

a final judgment on the merits in a prior suit involving (2) the same parties or their

privies and (3) a subsequent suit based on the same cause of action.” Id. (quotation

marks omitted). “The doctrine of res judicata bars not only claims that were brought in a

previous action, but also claims that could have been brought.” Id.




                                              2
Case 19-00178-jkf      Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12           Desc Main
                                 Document     Page 3 of 12



        Upon reading the complaint, 3 the Court immediately recalled that in the main

bankruptcy case, it denied Mr. Antonucci’s earlier motion revoke the Defendant’s

discharge. That prompted the Court to review its ruling to determine if—as Defendant

maintains—the claims in this complaint have already been adjudicated. See In re RIH

Acquisitions NJ, LLC, 551 B.R. 563, 565 (Bankr. D.N.J. 2016) citing Rashid v. Kite, 934

F.Supp. 144, 146 (E.D.Pa.1996) (observing that the court may also take into account

matters of public record and orders and items appearing in the record of the case when

considering a motion to dismiss under Rule 12(b)(6)). The earlier motion to revoke

alleged fraud in the Defendant’s schedules as the basis for revoking the discharge.

Specifically, Mr. Antonucci charged the Defendant with:

    •   mischaracterizing the status of a legal proceeding against him,

    •   fraudulently transferring an asset to his wife,

    •   failing to disclose mineral rights owned by one of his businesses, and

    •   stating that his construction business was defunct when it was still operating.

See Am. Mot. to Vacate, ¶¶ 6-14.

        In denying that motion, the Court found that Mr. Antonucci met neither

requirement for revoking a discharge under the applicable Bankruptcy Code section:

727(d)(1). 4 The Court found no evidence that the Defendant procured that discharge




3
  The first and second elements of res judicata are met. First, the order denying the motion to
revoke discharge is a final order because it deals with a core bankruptcy matter. See 28 U.S.C.
§ 157(b)(2)(J); In re Portnoy, 2017 WL 3141186, at *3 (E.D. Pa. July 24, 2017) (“Section
157(b)(1) authorizes bankruptcy courts to enter final orders and judgments in core
proceedings.”) Second, the same parties are involved in this proceeding.
4
  The motion proceeded under § 727(a) (denial of discharge); however, because the discharge
had already been granted it was analyzed under § 727(d) which deals with revocation of
discharge.
                                               3
Case 19-00178-jkf     Doc 10   Filed 12/11/19 Entered 12/11/19 11:23:12         Desc Main
                               Document     Page 4 of 12



through fraud or that Mr. Antonucci first learned of the fraud after the discharge had

been granted. See Order Denying Motion to Revoke Discharge, p. 7.

       While Mr. Antonucci’s Motion was denied, the allegations in it appeared to have

prompted the Trustee to inquire into at least one of the instances of fraud alleged in the

Motion: the Defendant’s transfer of his residence in Norristown from himself to himself

and his wife, by the entireties, and for consideration of $1. The Trustee filed an

adversary proceeding to avoid that transfer as a fraudulent conveyance. In the pretrial

phase of that litigation, the Trustee undertook discovery and Mr. Antonucci alleges that

this discovery unearthed new instances of fraud on the Defendant’s part. They include:

   •   the failure to disclose monthly cash received from the Defendant’s mother in law;

   •   the failure to disclose substantial other income received by the Debtor and
       deposited in the form of cash at an account at KeyBank;

   •   the under-reporting of income for 2017 on his Statement of Financial Affairs by at
       least half;

   •   his payment of a third mortgage and certain utilities despite previously stating in
       his answer to the Trustee’s complaint that his wife was paying current household
       expenses; and

   •   the failure to disclose income received from Carbone Bros.

Comp. ¶¶ 21- 39.

       A comparison of the allegations of fraud itemized in the complaint with those

alleged in the motion reveals that the complaint pleads different instances of fraud.

That raises the question of whether res judicata applies where new evidence is offered

to support a cause of action previously ruled upon. The Third Circuit has not ruled on




                                             4
Case 19-00178-jkf     Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12           Desc Main
                                Document     Page 5 of 12



whether newly discovered evidence can constitute an exception to res judicata. 5 Courts

that have dealt with this question have made clear that “[n]ewly discovered evidence

does not prevent the application of res judicata, ‘unless the evidence was either

fraudulently concealed or it could not have been discovered with due diligence.’” Bosley

v. The Chubb Inst., 516 F. Supp. 2d 479, 484–85 (E.D. Pa. 2007) quoting Borough of

Lansdale v. PP & L, Inc., 426 F.Supp.2d 264, 307 (E.D.Pa.2006) (quoting Haefner v. N.

Cornwall Twp., 40 Fed.Appx. 656, 658 (3d Cir.2002)).

       As to why this new evidence was not known to Mr. Antonucci earlier in the main

case, the complaint is silent. He alleges only that during the deposition of the

Defendant’s wife, in June of this year, Mr. Antonucci first learned of these new frauds.

Comp. ¶ 20. But the allegation begs the question of why he did not investigate on his

own and much sooner. This Court’s previous order denying his motion to revoke

discharge found that Mr. Antonucci was involved in the main case well before discharge

was entered. See Order Denying Motion to Revoke Discharge at p. 7 n.4 (finding that

Mr. Antonucci’s motion alleged that he learned of the fraud at the 341 meeting at which

he attended and with his attorney). The docket reflects that he was added to the creditor

matrix one month before the objection deadline and more than two weeks before the

date of the continued creditors meeting. Yet there is no allegation explaining why he did

not request an extension of the deadline to object to discharge or to investigate the

fraud that “became apparent” at the 341 meeting. Am. Mot. to Vacate Order of

Discharge ¶ 5; see also B.R. 4004(b) (allowing for extension of time to object to

discharge both before the deadline to object as well the time between the expiration of


5
 The Third Circuit recently noted in a non-precedential opinion that it has not answered the
question. Crimone v. McCabe Weisberg & Conway, P.C., 737 Fed.Appx. 107, 110 (3d Cir 2018)
                                             5
Case 19-00178-jkf        Doc 10   Filed 12/11/19 Entered 12/11/19 11:23:12         Desc Main
                                  Document     Page 6 of 12



that deadline and the entry of the order of discharge). Such an extension would have

given the Mr. Antonucci the opportunity to undertake discovery of both the Defendant

and his wife. See B.R. 2004(a), (b) (permitting a “party in interest to examine any entity

… relat[ing] to the acts, conduct, or property or to the liabilities and financial condition of

the debtor”); see also In re Millennium Lab Holdings II, LLC, 562 B.R. 614, 626 (Bankr.

D. Del. 2016) (noting the broad scope of Rule 2004). There is no allegation that Mr.

Antonucci sought such relief and that it was denied to him. To the contrary, had he

requested an extension of time to object and to examine the Defendant and his wife, the

Court would have granted him that relief. So it is quite possible that the new evidence of

fraud discovered by the Trustee in June 2019 would have been discovered by Mr.

Antonucci many months earlier and in time to object to discharge. Instead, the docket

reflects that Mr. Antonucci would wait the full one year after entry of discharge before

filing this complaint to revoke discharge. That hardly alleges diligence on Mr.

Antonucci’s part. For that reason, he will be precluded from seeking to revoke the

Defendant’s discharge.

Motion to Dismiss
Under F.R.C.P. 12(b)(6)
         Even were the claims not precluded, Defendant argues that they fail to state a

cause of action. To plead a claim under Rule 8 6 of the Federal Rules of Civil Procedure,

a complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” F.R.C.P. 8(a)(2). However, “recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (citing Bell Atl.


6
    Made applicable to adversary proceedings by B.R. 7008.

                                                6
Case 19-00178-jkf     Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12         Desc Main
                                Document     Page 7 of 12



Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). Rather,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’ ” Id. at 678, 129 S.Ct. at 1949 (quoting Twombly, 550

U.S. at 570, 127 S.Ct. 1955).

       The Third Circuit has outlined a three-part test in deciding a motion to dismiss

pursuant to Rule 12(b)(6):

       First, the court must tak[e] note of the elements a plaintiff must plead to
       state a claim. Second, the court should identify allegations that, because
       they are no more than conclusions, are not entitled to the assumption of
       truth. Finally, where there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether they plausibly
       give rise to an entitlement for relief.
In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243

(3d Cir. 2012) quoting Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir.2010)

Legal Sufficiency
Of Count I
       The first count seeks to revoke the discharge on the grounds that “such

discharge was obtained through the fraud of the debtor, and the requesting party did not

know of such fraud until after the granting of such discharge.” 11 U.S.C.A. § 727(d)(1).

“As the statute's structure suggests, a complaint under § 727(d)(1) must allege two

elements: “(1) that the discharge was obtained through fraud; and (2) that the [plaintiff]

lacked knowledge of [the] fraud until after the discharge was granted.” In re Zilberbrand,

602 B.R. 53, 57 (Bankr.N.D.Ill. 2019). Defendant maintains that neither element is

sufficiently plead: the count does not alleged how the omitted information resulted in

Debtor getting his discharge. Neither does it to allege that the creditor exercised the

requisite diligence attempting to discover the alleged frauds before the time to object

had expired. Def.’s Br. 5-8.

                                              7
Case 19-00178-jkf      Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12           Desc Main
                                 Document     Page 8 of 12



       As to the first element, the complaint must allege procurement of the discharge

through fraud, and not the defrauding of a creditor. See In re Fellheimer, 443 B.R. 355,

367-68 (Bankr.E.D.Pa. 2010). In other words, it must be alleged that if interested parties

knew of fraud on the debtor’s part and that such fraud constituted grounds for denial of

discharge as set forth in § 727(a), then they would have objected to the grant of

discharge and the debtor would be have been denied that relief.

       The fraud that Count I alleges is the failure to disclose various sources of

income. Comp. ¶¶ 21-39. Disclosure of such information is required by § 521(a)(1)

(requiring the debtor to file a list of creditors, a schedule assets and liabilities, a

schedule of current income and current expenditures and a statement of the debtor’s

financial affairs) and B.R. 1007. Most importantly, such disclosures must be verified or

made under oath. B.R. 1008. Where these disclosures contains falsehoods, they

constitute a false oath or account and furnish the basis for denial of discharge. See,

e.g., In re Luby, 438 B.R. 817, 833 (Bankr.E.D.Pa. 2010) (finding debtor guilty of making

false oath for failure to disclose all assets and thereby denying debtor a discharge under

11 U.S.C. § 727(a)(4)). So had this been known to the Trustee or a creditor prior to

discharge, they would have challenged his right to a discharge for that reason. Comp. ¶

49 (alleging that the intentionally misleading disclosures prevented creditors from being

able to make an accurate determination as to whether to proceed against the debtor).

For purposes of judging this pleading, the Court presumes that any creditor objecting to

discharge on that basis would have been successful. That alleges that this Debtor

procured his discharge by means of fraud.




                                                8
Case 19-00178-jkf      Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12          Desc Main
                                 Document     Page 9 of 12



       But it is on the second element where this count falters. That element requires

that the plaintiff “not know of the fraud until after the granting of the discharge.”

Zilberbrand, supra, 602 B.R. at 57 quoting Collier on Bankruptcy ¶ 727.17[3] at 727-80

(16th ed. 2019). The allegation is that Mr. Antonucci would not learn of these frauds

until June 2019; that is, when the Trustee deposed the Defendant’s wife in a related

proceeded and obtained this new information. Here, again, this Court’s previous finding

of a lack of diligence on Mr. Antonucci’s part in uncovering the alleged “new” fraud is

dispositive. There is no allegation as to why he did not try to obtain the same

information before the discharge was granted. So even were it not precluded, Count I

fails to state a claim for the revocation of discharge pursuant to 11 U.S.C. § 727(d)(1).

Legal Sufficiency
Of Count II

       Alternatively, the Complaint maintains that the discharge should be revoked

because the Debtor

       acquired property that is property of the estate, or became entitled to
       acquire property that would be property of the estate, and knowingly and
       fraudulently failed to report the acquisition of or entitlement to such
       property, or to deliver or surrender such property to the trustee

11 U.S.C.A. § 727(d)(2). Section 727(d)(2) is generally applicable where estate property

is acquired by the debtor after filing. In re Aloia, 496 B.R. 366, 384 n. 10 (Bankr. E.D.

Pa. 2013) quoting 4 Norton Bankr. L. & Prac. 3d § 86:23 (2013). It likewise applies to a

debtor’s entitlement to estate property. In re Russo, 2008 WL 5412106, at *8

(Bankr.E.D.Pa. Oct. 20, 2008); see also See In re Klages, 381 B.R. 550, 554 (B.A.P. 8th

Cir.2008) (discharge revoked after debtor failed to report receipt of tax refund); In re




                                               9
Case 19-00178-jkf        Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12      Desc Main
                                  Document      Page 10 of 12



Argiannis, 183 B.R. 307, 312 (discharge revoked for debtors' failure to report post

petition rents).

         The Defendant makes two points in arguing that this count is deficient. First, as a

general matter, it fails to list what non-disclosed estate property he is alleged to have

failed to turnover. Second, and in specific, to the extent that among the allegations in

support of Count II is the claim that the Debtor has failed to turnover post-petition wages

or other earnings accrued after the bankruptcy filing, such property is not part of the

bankruptcy estate. Def.’s Br. 8-9.

         In considering the Defendant’s general objection to Count II, the Court is

constrained to agree with the Defendant: the count does not specify what property of

the estate the Defendant received post petition and failed to turnover to the trustee. This

is crucial because the requisite mental state for this cause of action is fraud. Where

fraud is part of the plaintiff’s case, F.R.C.P. 9 7 requires pleading the “circumstances

constituting fraud” such as the “who, what, when, where, and how.” In re Dulgerian, 388

B.R. 142, 147 (Bankr.E.D.Pa.2008) (citing In re Rockefeller Center Properties, Inc. Sec.

Litig., 311 F.3d 198, 217 (3d Cir.2002)); In re Feldman, 500 B.R. 431, 434 (Bankr. E.D.

Pa. 2013). This serves to notify the defendant “of the precise conduct with which [it is]

charged.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007)

         Count II contains none of that. It alleges that Carbone Bros—the entity which

Debtor stated was defunct but is still operating—has been providing him with “significant

funds.” ¶¶ 32-33. However, the dates and amounts of these alleged payments are not

stated. Instead, the count jumps to a discussion of two real estate developments



7
    Made applicable to adversary proceedings by B.R. 7009.

                                               10
Case 19-00178-jkf      Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12         Desc Main
                                Document      Page 11 of 12



undertaken by Carbone Bros. ¶¶ 34-38. As to whether these two real estate

developments are the source of the alleged “significant income” paid to the Defendant is

never alleged. It is not even alleged whether either property was ever sold. This matters

because if these alleged payments were either proceeds or profits from the sale of

those developments then they would constitute property of the estate. See 11 U.S.C §

541(a)(6) (including among property of the estate proceeds or profits from property of

the estate). But if the payments constitute earnings from services performed post-

petition then they would not. Id. (excluding post-petition earnings from property of the

estate) So the allegations are either so thin or disjointed that they cannot be read to

allege that the Defendant obtained estate property and failed to turn it over to the

Trustee. On that basis, the Court finds that Count II fails to state a claim under §

727(d)(2).

Summary

         Even assuming that the Complaint stated a cause of action for revocation of

discharge under either § 727(a)(1) or (a)(2) of the Bankruptcy Code, it is precluded by

the Plaintiff’s earlier, unsuccessful attempt to obtain the same relief. So, for alternative

reasons, the Complaint will be dismissed.

         An appropriate Order follows.



                                               BY THE COURT




          December 11, 2019
Dated:                                         Jean K. FitzSimon
                                               United States Bankruptcy Judge



                                              11
Case 19-00178-jkf   Doc 10    Filed 12/11/19 Entered 12/11/19 11:23:12   Desc Main
                             Document      Page 12 of 12



Copies to:

Plaintiff’s Counsel
Michael W. Gallagher, Esquire
401 West Johnson Highway
Suite 4
East Norriton, PA 19401

Defendants’ Counsel
Joseph L Quinn, Esquire
Ross, Quinn & Ploppert, P.C.
192 S. Hanover Street, Suite 101
Pottstown, PA 19464
Email: CourtNotices@rqplaw.com




                                        12
